Citation Nr: 1340619	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tuberculosis of the right occipital lobe.

2.  Entitlement to service connection for a visual field defect, to include as secondary to tuberculosis of the right occipital lobe.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with tuberculosis of the right occipital lobe in September 2002.  He contends that it arose out of his service in Vietnam.  He states he has been advised by his treating physicians that he most likely contracted it in Vietnam and that tuberculosis can remain dormant for years before becoming active.  The Veteran also has vision problems in the left eye and asserts that it was caused by the tuberculosis. 

The Veteran asserts a VA physician was one of the physicians who related his tuberculosis of the right occipital lobe to service in Vietnam.  The file contains treatment records at the Alvin York VAMC from April and May 2011, which is the period when the Veteran filed his claim.  It is unclear to the Board whether the Veteran was referring to the 2011 treatment or an earlier period of treatment at VA.  If the Veteran is referring to earlier treatment at VA or at a different VA location, these VA records are constructively of record and may be pertinent to the claim.  Thus, they must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore a remand is necessary to obtain any outstanding VAMC records.  On remand, the RO should attempt to locate and associate with the file all outstanding records from the Alvin C. York VAMC and any other VAMC where the Veteran has sought treatment.  

Furthermore, VA has obtained records from the private medical providers identified by the Veteran.  Although they confirm the Veteran was diagnosed with tuberculosis located in the right occipital lobe of the brain, and a visual field defect, no etiology or determination of the onset of the tuberculosis or the visual field defect is discussed.  The service treatment records do not contain any complaints, diagnosis, or treatment for tuberculosis or a visual field defect.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Board has therefore determined that VA should provide the Veteran with a VA examination as there is evidence in the medical records of tuberculosis of the right occipital lobe and that physicians have told the Veteran the tuberculosis is related to service, but there is insufficient competent medical evidence for the Board to make a decision.  As the record is insufficient to decide the claim, a VA examination and medical opinion is needed under the duty to assist. 

The Board has also determined that the Veteran should have a VA examination to determine if the Veteran has a current visual defect disability related to the diagnosis of tuberculosis of the right occipital lobe.  In addition, the Veteran is entitled to prove he has a visual field defect that had its onset in service.  Therefore, there is an issue of direct service connection, i.e., whether the visual defect started in service is also part of the Veteran's claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  A VA examination is therefore warranted on the claim for service connection for a visual defect disability under the standards of McLendon.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Alvin York VAMC, and any other VA medical center identified by the Veteran and all associated outpatient clinics from separation from service to the present.  All attempts to obtain these records, not already of record, should be documented in the file.  

2.  After the foregoing record development is completed, afford the Veteran a VA infectious disease examination. The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner is asked to determine the etiology of the Veteran's diagnosed tuberculosis of the right occipital lobe and offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's tuberculosis of the right occipital lobe is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to comment on the Veteran's contention that the tuberculosis was dormant from its onset in service to diagnosis in 2002.  

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current tremor disability, if so, identify the other potential causes for the symptoms of tremors after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

3.  After the foregoing record development and the VA infectious disease examination is completed, afford the Veteran a VA eye examination to determine if the Veteran has a current visual field defect and its etiology.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

a). The examiner is asked to determine whether the Veteran has any current visual field defect or other vision disability, and, if so, whether it is at least as likely as not (50 percent probability) that any visual field defect, or other vision disability, had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

b).  If and only if the examiner determines that any visual field defect, or other vision disability, is not related to service but the VA infectious disease examination determines the Veteran's tuberculosis is related to service, the examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any visual field defect, or other vision disability, was caused or aggravated by the tuberculosis of the right occipital lobe of the brain, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current tremor disability, if so, identify the other potential causes for the symptoms of tremors after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

4.  After the development requested is completed, adjudicate the claims on appeal. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


